Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Imseon (Jessica) Song on 6/24/2022.

The application has been amended as follows: 
4.        (Currently Amended) The capsule endoscope image receiver of claim 3, wherein a difference between the first and second amplified differential signals has a magnitude that is greater than a difference between the first and second differential signals 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“receiving electrode unit” in claim 1;
“analog amplifying unit” in claim 1;
“signal restoring unit” in claim 1;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly suggest either singly or in combination the claimed capsule endoscope image receiver comprising, inter alia, “a signal restoring unit configured to receive the first and second amplified differential signals from the analog amplifying unit, and to restore image information, based on the received first and second amplified differential signals, and wherein the analog amplifying unit includes: a first amplifier configured to output the first amplified differential signal, based on the first differential signal; a second amplifier configured to output the second amplified differential signal, based on the second differential signal; and an input impedance connected between a first inverting input terminal of the first amplifier and a second inverting input terminal of the second amplifier, and configured to obtain a gain of differential signal amplification in which a high frequency component of the first and second amplified differential signals is greater than a low frequency component”.
Oh et al. US2019/0307318 teaches a capsule endoscope image receiver (capsule endoscope receiver 1200; fig 3; [0031]) comprising: a receiving electrode unit (switch circuit 1221) configured to receive first and second differential signals from a capsule endoscope image transmitter through a human body communication channel; an analog amplifying unit (amplifier 1225; fig 3; [0053]) configured to receive the first and second differential signals from the receiving electrode unit, and to output first and second amplified differential signals, based on the received first and second differential signals.  Oh does not teach “a signal restoring unit configured to receive the first and second amplified differential signals from the analog amplifying unit, and to restore image information, based on the received first and second amplified differential signals, and wherein the analog amplifying unit includes: a first amplifier configured to output the first amplified differential signal, based on the first differential signal; a second amplifier configured to output the second amplified differential signal, based on the second differential signal; and an input impedance connected between a first inverting input terminal of the first amplifier and a second inverting input terminal of the second amplifier, and configured to obtain a gain of differential signal amplification in which a high frequency component of the first and second amplified differential signals is greater than a low frequency component” therefore Oh does not teach every element of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795